USCA11 Case: 21-11071      Date Filed: 04/18/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11071
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MAURICIO LEPE-CHOLICO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 2:14-cr-00012-LGW-BWC-2
                    ____________________
USCA11 Case: 21-11071              Date Filed: 04/18/2022         Page: 2 of 7




2                          Opinion of the Court                        21-11071


Before ROSENBAUM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Mauricio Lepe-Cholico appeals the district court’s denial of
his request for early release under 18 U.S.C. § 3582(c)(1)(A)(i),
which permits a court to reduce a defendant’s sentence when war-
ranted by “extraordinary and compelling reasons.” The court as-
sumed that Lepe-Cholico presented such extraordinary and com-
pelling reasons, but it concluded that early release was not war-
ranted based on its evaluation of the 18 U.S.C. § 3553(a) sentencing
factors. After careful review, we affirm.
        In November 2014, the district court sentenced Lepe-Cho-
lico to 180 months in prison after he pled guilty to a drug trafficking
offense, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and 21
U.S.C. § 846. The court varied downward substantially from the
advisory guideline range of 324 to 405 months.
      In February 2021, Lepe-Cholico filed a motion requesting a
reduction in his sentence to time served under § 3582(c)(1)(A)(i),
commonly called the “compassionate release” provision.1 He con-
tended that early release was warranted because he suffered from


1 Lepe-Cholico also sought release to home confinement. But such decisions
are within the discretion of the Attorney General, see 18 U.S.C. § 3624(c)(2);
Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136,
§ 12003(b)(2), 134 Stat. 281, 516 (2020), and do not affect the length of the sen-
tence, which is the relief authorized by § 3582(c)(1)(A)(i).
USCA11 Case: 21-11071         Date Filed: 04/18/2022     Page: 3 of 7




21-11071                Opinion of the Court                         3

multiple medical conditions—including chronic asthma, prediabe-
tes, Hepatitis C, hypertension, and a compromised immune system
due to corticosteroids—that increased his risk of severe illness from
COVID-19, and that prisoners were at higher risk of contracting
the virus due to the realities of incarceration and the Bureau of Pris-
ons’ (“BOP”) policies. He further contended that release was war-
ranted based on the 18 U.S.C. § 3553(a) factors, his exemplary post-
incarceration conduct, and his detailed release plan.
       The district court denied Lepe-Cholico’s motion in March
2021. The court assumed without deciding that he met his burden
of showing extraordinary and compelling reasons. But it deter-
mined that the § 3553(a) factors “weigh in favor of [Lepe-Cholico]
serving the sentence imposed.” The court noted that the underly-
ing offense involved kilogram-sized quantities of cocaine and crys-
tal methamphetamine and arrangement “for the purchase of fire-
arms to carry out his plans,” that his original sentence was well
within the guideline range, that he still had over five years left on
his sentence, and that he was scheduled to receive his first dose of
the COVID-19 vaccine in April 2021, which would significantly di-
minish his chances of serious illness from the virus. Based on these
considerations, the court found that granting compassionate re-
lease would not meet the sentencing goals of retribution or deter-
rence.
        We review de novo a determination about a defendant’s el-
igibility for a § 3582(c) sentence reduction. United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). We review the denial of an
USCA11 Case: 21-11071         Date Filed: 04/18/2022      Page: 4 of 7




4                       Opinion of the Court                  21-11071

eligible prisoner’s § 3582(c)(1)(A) motion for an abuse of discretion.
Id.; United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A
district court retains a “range of choice,” so long as it does not apply
an incorrect legal standard, rely on clearly erroneous facts, or com-
mit a clear error of judgment. Harris, 989 F.3d at 911–12.
       Section 3582(c) grants the district courts limited authority to
reduce the sentences of defendants for “extraordinary and compel-
ling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting a reduc-
tion under this provision, the court must find three things: (1) an
extraordinary and compelling reason exists under U.S.S.G.
§ 1B1.13’s policy statement; (2) the reduction is supported by the
§ 3553(a) factors; and (3) granting a reduction would not endanger
others. United States v. Giron, 15 F.4th 1343, 1345–46 (11th Cir.
2021); United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021).
“Because all three conditions . . . are necessary, the absence of even
one would foreclose a sentence reduction.” Tinker, 14 F.4th at
1238. Thus, a court may exercise its discretion to deny a sentence
reduction based on the § 3553(a) factors even if the defendant pre-
sents an extraordinary and compelling ground for relief. Id. at
1239.
        The weight to give any particular § 3553(a) factor, whether
great or slight, is committed to the district court’s sound discretion.
Id. at 1241. “Even so, [a] district court abuses its discretion when it
(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
USCA11 Case: 21-11071             Date Filed: 04/18/2022         Page: 5 of 7




21-11071                   Opinion of the Court                               5

irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” Id. (quotation marks omitted).
       An order granting or denying compassionate release under
§ 3582(c)(1)(A) generally must indicate that the district court has
considered “all applicable § 3553(a) factors.” United States v. Cook,
998 F.3d 1180, 1184–85 (11th Cir. 2021). But “a district court need
not exhaustively analyze each § 3553(a) factor or articulate its find-
ings in great detail,” and an acknowledgement by the court that it
has considered the § 3553(a) factors and the parties’ arguments is
ordinarily sufficient. Tinker, 14 F.4th at 1241 (quotation marks
omitted). Nevertheless, the court “must provide enough analysis
that meaningful appellate review of the factors’ application can
take place.” Id. (quotation marks omitted).
       On appeal, Lepe-Cholico argues that the district court
abused its discretion in several ways. He claims that the amount of
time served is not a relevant factor under § 3553(a). And he says
that the court failed to consider or properly weigh several factors,
including the severity of his medical conditions, his future medical
danger in custody from an ever-evolving pandemic, the BOP’s in-
adequate policies, and his good behavior, release plan, and lack of
danger to the community. 2


2 Lepe-Cholico also argues that the district court has the authority to define
extraordinary and compelling reasons on its own and is not bound by U.S.S.G.
§ 1B1.13, and that his medical conditions and the pandemic qualified as ex-
traordinary and compelling reasons. The first argument is foreclosed by bind-
ing precedent. See United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021)
USCA11 Case: 21-11071            Date Filed: 04/18/2022       Page: 6 of 7




6                         Opinion of the Court                    21-11071

        Here, the district court did not abuse its discretion by con-
cluding that a sentence reduction was not supported by the
§ 3553(a) factors. First, the amount of time a defendant has served
on his sentence is a relevant factor when considering a sentence-
reduction motion under § 3582(c)(1)(A)(i). The sentence the court
originally imposes reflects the court’s judgment about how the
§ 3553(a) factors apply at that time. So when the court is faced with
the choice of reducing the original sentence, the time remaining on
a defendant’s sentence may properly inform whether relief would
be consistent with those factors. United States v. Pawlowski, 967
F.3d 327, 331 (3d Cir. 2020); United States v. Chambliss, 948 F.3d
691, 694 (5th Cir. 2020). While Lepe-Cholico claims that the Sixth
Circuit has held otherwise, the authority he cites is an appellant’s
brief, not an opinion of that court. Accordingly, he has not shown
that the court relied on an improper or irrelevant factor.
       Nor did the district court fail to consider relevant factors or
unreasonably weigh those factors. The district court was not re-
quired to expressly discuss all Lepe-Cholico’s mitigating evidence
or every § 3553(a) factor. See Tinker, 14 F.4th at 1241. And it ex-
pressly considered several § 3553(a) factors. It discussed the serious
nature of the offense, which involved large quantities of drugs and




(holding that district court are bound by § 1B1.13 when resolving motions un-
der § 3582(c)(1)(A)). And the second argument is moot, since the court as-
sumed he presented extraordinary and compelling grounds for relief.
USCA11 Case: 21-11071            Date Filed: 04/18/2022         Page: 7 of 7




21-11071                  Opinion of the Court                               7

arranging for the purchase of firearms.3 It also considered the orig-
inal guideline range, the original sentence well below that range,
and the time remaining on that sentence. And it determined that
granting early release would not reflect the seriousness of the
crime, promote respect for the law, provide just punishment, or
afford deterrence. The weight to give these factors was for the dis-
trict court, and Lepe-Cholico has not shown that the court abused
its discretion in determining that early release was not warranted
based on the § 3553(a) factors.
     For these reasons, we affirm the denial of Lepe-Cholico’s
motion for early release under § 3582(c)(1)(A)(i). 4
       AFFIRMED.




3 Although Lepe-Cholico appears to dispute these facts, a motion for a sen-
tence reduction under § 3582 is a limited proceeding and not an opportunity
for full resentencing. Cf. Dillon v. United States, 560 U.S. 817, 825–26 (2010)
(explaining that similar § 3582(c)(2) allowed for “only a limited adjustment to
an otherwise final sentence and not a plenary resentencing proceeding”).
4 Lepe-Cholico’s motion to amend his reply brief to include additional “data
and statistics based on the Bureau of Prisons’ publicly available data,” which
were not presented to the district court, is DENIED. Lepe-Cholico has not
moved to supplement the record, and we do not consider information “out-
side the record” on appeal. United States v. Trader, 981 F.3d 961, 969 (11th
Cir. 2020). And supplementing the record is not appropriate here because the
information relates to whether an extraordinary and compelling reason exists,
which the district court assumed in his favor.